Title: Enclosure II: Horatio Sharpe’s Proclamation, 26 July 1757
From: Sharpe, Horatio
To: 



To All and Every of the Officers both Civil & Military in Baltimore County

Given at Annapolis [Md.] the 26th day of July. 1757.
   It having been represented to me by Ensign Fell that there are many Deserters from the Virginia Regiment at this time harboured & concealed by sundry of the Inhabitants of Your County, and Colonel Washington having informed me that he has sent Mr Fell to search for and apprehend such Deserters, I hereby desire and require You to assist him to the utmost of Your Power in the Execution of his Orders: & I recommend it to You in an especial Manner to secure or have secured all Deserters that may retire from His Majesty’s Regular or the Provincial Forces to Your County for Shelter & Protection.

Horo Sharpe

